RYMER, Judge,
dissenting.
I would deny the petition because the Rosases used 72-hour border passes to transport their non-citizen children across the border with the preconceived intent to settle them here permanently. This was an illegal use of the pass, and I cannot say that the Immigration Judge’s determina*163tion that the Rosases thereby knowingly assisted another alien to enter or try to enter the United States in violation of law is plainly contrary to 8 U.S.C. § 1182(a)(6)(E). Chowdhury v. INS, 249 F.3d 970, 972 (9th Cir.2001) (holding that BIA’s interpretation of immigration law is entitled to deference, except where the interpretation is clearly contrary to the plain and sensible meaning of the statute).